ACCEPTED
                                                                                        14-15-00722-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 12/25/2015 12:38:33 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 14-15-00722-CR

DAMARKICE DEMOND STEPHERSON                       §       IN THE FOURTEENTH
                                                                    FILED IN
                                                               14th COURT OF APPEALS
                                                  §                 HOUSTON, TEXAS
VS.                                               §       COURT   OF   APPEALS
                                                               12/28/2015 10:15:00 AM
                                                  §             CHRISTOPHER A. PRINE
THE STATE OF TEXAS                                §       OF TEXAS Clerk

      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

      COMES NOW Damarkice Demond Stepherson, Appellant, by and though

his undersigned attorney of record, and files this Motion to Extend Time to File

Appellant’s brief herein, and as sufficient cause therefore shows the following

facts within the personal knowledge of Appellant’s attorney:

                                          I.

      Appellant was indicted for the offense of murder. Appellant pled not guilty

and proceeded to trial. The trial jury found Appellant guilty of the lesser-included

offense of manslaughter, and the trial court subsequently sentenced him to serve 15

years in prison. Appellant filed timely written notice of appeal.

                                         II.

      On November 16, 2015, Appellant’s attorney received notice from this

Court of Appeals that Appellant’s first motion to extend time to file Appellant’s

brief was granted, making Appellant’s brief due on or before December 16, 2015.


                                          1
                                         III.

      Appellant’s attorney hereby requests that the due date for Appellant’s brief

be extended by a period of 30 days until January 15, 2016. This is Appellant’s

second request for an extension in this matter.

                                         IV.

      The facts relied upon to reasonably explain the need for the requested

extension are as follows:

      Appellant’s attorney is a solo practitioner who had a full schedule of court

appearances on various pending felony cases since December 1, 2015. In addition,

during this same period Appellant’s attorney was involved in pre-trial preparations

followed by two days of jury trial in one felony case, as well as in pre-trial

preparations in two other pending felony trial cases and two pending felony pre-

sentence investigation hearings. Further, Appellant’s attorney was involved in

reviewing records and researching points of error in two other pending direct

appeals.

      Given the foregoing facts, Appellant’s attorney did not have adequate time

available to properly review the appellate record, fully research potential points of

error, and draft and file an appropriate appellate brief on Appellant’s behalf by the

current due date of December 16, 2015.


                                          2
      WHEREFORE, ALL PREMISES CONSIDERED, Appellant prays that this

Honorable Court of Appeals will grant this motion and extend the time to file

Appellant’s brief for a period of 30 days to January 15, 2016.

                                             Respectfully Submitted,

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)




                                         3
                         CERTIFICATE OF SERVICE

      I certify that I served the foregoing motion on the District Attorney of Harris

County, Texas, by sending a copy to Mr. Alan Curry, Chief of the Appellate

Division, Harris County District Attorney’s Office, via electronic service to

curry_alan@dao.hctx.net on December 25, 2015.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                      CERTIFICATE OF COMPLIANCE

      Pursuant to the provisions of Rule 9(i)(3) of the Texas Rules of Appellate

Procedure I certify that this document contains 535 words.

                                             /s/ Randall J. Ayers
                                             _________________________
                                             Randall J. Ayers
                                             Attorney for Appellant
                                             State Bar #01465950
                                             P.O. Box 1569
                                             Houston, Texas 77251-1569
                                             rjayerslaw@comcast.net (e-mail)
                                             281-493-6333 (office)
                                             281-493-9609 (fax)

                                         4